DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 17-20 are  rejected under 35 U.S.C. 103 as being unpatentable over  Hashemi et al. (Hashemi, US 8,058,715) in view of Soltan ( US 2012/0146214 A1).
Regarding claims 1 and 7-8, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising: a front side including active circuitry (circuit chip 602) formed therein and a plurality of bond 5pads ( contact pads 630) in electrical communication with the active circuitry (see FIG. 6); at least two through-substrate vias (vias 606a-606c) extending at least partially though the die and 
Hashemi fails to teach at least two through vias passing through a semiconductor wafer.
However, Soltan teaches a flip chip integrated circuit die wherein through vias are passing through a semiconductor die (446 in FIG. 4). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to replace the through substrate with semiconductor die of Soltan, because via going through semiconductor die typical well known in the prior art as taught by Soltan ( [0034-0037].  

Regarding claim 2, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) further comprising backside metallization (attached pad 604) disposed on at least the portions of the at least two through-wafer vias at the rear side of the die, the bond wire being electrically coupled to the portions of the at least two through-wafer vias through the backside metallization (see FIG. 6 and related text). 
Regarding claim 3, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising: wherein the active circuitry forms at least a portion of a power amplifier (see col. 1, lines 30+).
Regarding claim 4, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising: wherein the bond wire is an inductive element in a matching circuit for the power amplifier (see col. 1, lines 30+).

Regarding claims 6 and 9, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising wherein the active circuitry includes radio frequency circuitry (see col. 1, lines 30+). Stacking  
Regarding claim 16, Hashemi teaches an electrical structure comprising: a first integrated circuit die (circuit chip 608 in FIG. 6) including a front side having active circuitry (circuit chip 608) formed therein, a plurality of bond pads ( conductive pattern 114) in electrical communication with the active circuitry (see Fig. 3), and at least two through-wafer vias ( vias 606a-606c) extending at least partially though the 10die and having portions at a rear side of the die (see FIG. 6); a second integrated circuit die (die 602) including a rear side mounted on the rear side of the first integrated circuit die and having bond pads disposed on a front side thereof (as shown in Fig. 6); and at least one bond wire external to the first integrated circuit die and the second 15integrated circuit die and electrically coupling at least one of the at least two through- wafer vias of the first integrated circuit die to at least one bond pad of the second integrated circuit die (see Fig. 6 and related text).
Hashemi fails to teach at least two through vias passing through a semiconductor wafer.
However, Soltan teaches a flip chip integrated circuit die wherein through vias are passing through a semiconductor die (446 in FIG. 4). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to replace 
Regarding claim 17, Hashemi teaches an electrical structure comprising: a first integrated circuit die, wherein the second integrated circuit (die 128) includes active circuity in the front side thereof (see Fig. 6 and related text).
Regarding claim 18, Hashemi teaches an electrical structure comprising: a first integrated circuit die, wherein the bond wire is an inductive element (wire made of conductive material i.e. similar to instant application and capable induction) in a matching circuit (RF device) for active circuitry in one of the first integrated circuit die and the second integrated circuit die.
Regarding claim 19, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising: wherein the bond wire exhibits a quality factor of at least 60 (col. 5, lines 20+ i.e. made of gold/palladium).
Regarding claim 20, Hashemi teaches a flip-chip integrated circuit die (Multiple chip modules –MCMs in FIG.6) comprising: wherein the active circuitry forms at least a portion of a power amplifier (see col. 1, lines 30+).
 
Response to Arguments
 Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. Remarks page 9, Applicants argue that there is nothing in either Hashemi or Soltan that discloses or suggests that if one were to include the via 310, 430, 435 of FIG. 4 of Soltan in the device of Hashemi the wire bonds 620, 622 of Hashemi would "electrically couple[e] at least one of the at least two through-wafer vias . 
At least one of these reasons, the applicant's arguments are not deemed persuasive and the rejections of the claims remains as noted in the previous office action


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIAS ULLAH/           Primary Examiner, Art Unit 2893